                                          1   SUZANNE R. SCHAEFFER (pro hac vice        JOSHUA O. REES (pro hac vice pending)
                                              pending)                                  joshua.rees@tonation-nsn.gov
                                          2   suzanne.schaeffer@dentons.com             Acting Attorney General
                                              SAMUEL F. DAUGHETY (pro hac vice          TOHONO O’ODHAM NATION
                                          3   pending)                                  P.O. Box 830
                                              samuel.daughety@dentons.com               Sells, Arizona 85634
                                          4   DENTONS US LLP                            Telephone:     (520) 383-3410
                                              1900 K Street, NW                         Facsimile:     (520) 383-2689
                                          5   Washington, District of Columbia 20006
                                              Telephone:     (202) 496-7500
                                          6   Facsimile:     (202) 408-6399
                                          7   MATTHEW G. ADAMS (SBN 229021)
                                              matthew.adams@dentons.com
                                          8   DENTONS US LLP
                                              One Market Plaza, Spear Tower, 24th Fl.
                                          9   San Francisco, California 94105
                                              Telephone:    (415) 267-4000
                                         10   Facsimile:    (415) 267-4198
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         11   Attorneys for Amicus Curiae
                                              Tohono O’odham Nation
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
            (202) 496-7500




                                                                       UNITED STATES DISTRICT COURT
                                         13
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                         14                                 OAKLAND DIVISION

                                         15
                                              SIERRA CLUB and SOUTHERN BORDER              Case No. 4:19-cv-00892-HSG
                                         16   COMMUNITIES COALITION,
                                                                                           [PROPOSED] ORDER GRANTING
                                         17                    Plaintiffs,                 CONSENT MOTION OF TOHONO
                                                                                           O’ODHAM NATION FOR LEAVE TO
                                         18          v.                                    FILE BRIEF AS AMICUS CURIAE IN
                                                                                           SUPPORT OF PLAINTIFFS’ MOTION
                                         19   DONALD J. TRUMP, et al.,                     FOR PARTIAL SUMMARY
                                                                                           JUDGMENT
                                         20                    Defendants.
                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28                                                           [PROPOSED] ORDER GRANTING
                                                                                                      MOTION OF TOHONO O’ODHAM
                                                                                                 NATION FOR LEAVE TO FILE BRIEF AS
                                                                                                                   AMICUS CURIAE
                                          1                                        [PROPOSED] ORDER

                                          2          Upon consideration of the motion of the Tohono O’odham Nation (“Nation”) for leave to

                                          3   file a brief as amicus curiae in support of Plaintiffs’ motion for partial summary judgment, it is

                                          4   hereby ORDERED that the motion is GRANTED. The Clerk is directed to file the Nation’s
                                                                                          Counsel

                                          5   amicus curiae brief on the docket in these matters.

                                          6
                                               Dated: ______________
                                                        6/18/2019
                                          7

                                          8                                         By:
                                                                                      Judge Haywood S. Gilliam, Jr.
                                          9                                           UNITED STATES DISTRICT COURT JUDGE
                                         10
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         11
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
            (202) 496-7500




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28                                                                     [PROPOSED] ORDER GRANTING
                                                                                                                MOTION OF TOHONO O’ODHAM
                                                                                              -2-          NATION FOR LEAVE TO FILE BRIEF AS
                                                                                                                             AMICUS CURIAE
